Case 1:20-cr-00233-JFK Document 37 Filed 08/25/20 Page 1 of 2

 

 

IPUSDC SDNY
1 DOCUMENT
ELECTRONICALLY FILED /

UNITED STATES DISTRICT COURT Has
SOUTHERN DISTRICT OF NEW YORK RSH f
aa ane rr ne x DATE |

UNITED STATES OF AMERICA,

 
 
 

ft obelenads

 

 

Geni chuoronmssen ite b+

 

. No. 20 Cr. 233 (JFK)
-against-

RDER
MILESH TALREJA, °

Defendant.

JOHN F. KEENAN, United States District Judge:

On August 24, 2020, counsel of record for Defendant Milesh
Talireja! (“Defense Counsel”) submitted a letter under seal to
request (1) a 30-day adjournment of Talreja’s sentencing, which
is currently scheduled for Monday, September 14, 2020 at 11:30
a.m., and (2) their appointment pursuant to the Criminal Justice
Act, 18 U.S.C. § 3006A. Shortiy thereafter, the Government
filed a letter opposing Defense Counsel’s request for an
adjournment but taking no position on their request for
appointment.

Defense Counsel’s request to adjourn Talreja’s sentencing
is DENIED. However, the deadline for all sentencing
submissions, currently scheduled for Friday, August 28, 2020, is
extended to Wednesday, September 9, 2020, to give Defense

Counsel additional time to prepare for sentencing. The Court

 

1 On or about June 21, 2020, Talreja, who had been released on bail subject to
certain conditions, removed his GPS monitor and fled. The Court issued a
bench warrant the following day. To date, Talreja’s whereabouts are unknown
and he remains a fugitive from justice.
Case 1:20-cr-00233-JFK Document 37 Filed 08/25/20 Page 2 of 2

will decide Defense Counsel’s request for appointment during
Talreja’s sentencing.

It is FURTHER ORDERED that Talreja must appear in-person in
Courtroom 20-C for sentencing on Monday, September 14, 2020 at
11:30 a.m.; Defense Counsel and counsel for the Government may
appear telephonically if they so choose. Counsel are directed
to inform the Court whether they will appear in-person or
telephonically by no later than 12:00 p.m. on Thursday,
September 10, 2020.

SO ORDERED.
Dated: New York, New York te, \ - KE
August 25, 2020 Z J fi fre
John F.’ Keenan

United States District Judge

 

 
